Filed 10/8/14 P. v. Ramborger CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C075129

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F06016)

         v.

MICHAEL RAY RAMBORGER,

                   Defendant and Appellant.




         Appointed counsel for defendant Michael Ray Ramborger asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no errors, we affirm the
judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.) Narcotics officers were
performing surveillance of defendant, who was out on bail for another crime and was


                                                             1
subject to a search condition while on post release community supervision, when they
detained defendant and searched the vehicle he was driving. They found 40 grams of
methamphetamine and $400 on his person. In the car, they found an additional 130
grams of methamphetamine, seven grams of heroin, numerous baggies, a digital scale, a
loaded handgun, and additional ammunition for the gun.
       Defendant was charged with possession of methamphetamine for purpose of sale
(Health & Saf. Code, § 11378; count 1); transportation of methamphetamine (Health &
Saf. Code, § 11379, subd. (a); count 2); possession of heroin for purpose of sale (Health
& Saf. Code, § 11351; count 3); transportation of heroin (Health & Saf. Code, § 11352,
subd. (a); count 4); possession of a handgun by a convicted felon (Pen. Code, § 29800,
subd. (a)(1); count 5; undesignated section references are to the Penal Code); possession
of ammunition by a convicted felon (§ 30305, subd. (a)(1); count 6); and receipt of stolen
property (§ 496, subd. (a); count 7). As to counts 1 through 4, it was alleged defendant
had suffered six prior felony convictions within the meaning of Health and Safety Code
section 11370.2, subdivisions (a) and (c), and had served six prior prison terms for those
convictions within the meaning of section 667.5, subdivision (b). It was also alleged
defendant committed all charged offenses while released on bail relative to another
offense within the meaning of section 12022.1.
       Defendant pleaded no contest to counts 1 through 5 and admitted the six prior
convictions, with the understanding he would be sentenced to prison (with a floor of 18
years eight months and a lid of 24 years eight months) and remaining charges and
allegations would be dismissed. At sentencing, the trial court declined to strike any of
defendant’s prior strikes, determined defendant was ineligible for probation, sentenced
defendant to an aggregate term of 24 years eight months, and dismissed the remaining
charges and allegations. The aggregate sentence is comprised of: the upper term of five
years for count 4; the upper term of three years for count 1, stayed pursuant to section
654; one year (one-third of the middle term) for count 2; four years for count 3, stayed

                                             2
pursuant to section 654; eight months (one-third of the middle term) for count 5; and 6
three-year terms for prior prison terms pursuant to Health and Safety Code section
11370.2, subdivisions (a) and (c).
       The court awarded defendant 774 days of credit (387 actual and 387 conduct)
pursuant to section 4019. Pursuant to a request from defendant’s counsel, the trial court
corrected this award to 776 days of credit. The trial court also imposed a restitution fine
of $280 (§ 1202.4), a parole revocation restitution fine of $280 (§ 1202.45), a court
operations fee of $200 (§ 1465.8, subd. (a)(1)), and a court facility fee of $150 (Gov.
Code, § 70373). The court waived the main jail booking and classification fees
enumerated in Government Code section 29550.2, subdivision (a), and ordered defendant
to register pursuant to Health and Safety Code section 11590. Defendant appealed
without a certificate of probable cause.

                                           DISCUSSION

       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days elapsed, and we received no communication from defendant. Having undertaken an
examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.




                                               3
                                  DISPOSITION

     The judgment is affirmed.



                                                HULL   , J.



We concur:



     RAYE               , P. J.



     DUARTE             , J.




                                      4